Citation Nr: 1540196	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.  He is a recipient of the Purple Heart.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  During the course of the appeal, the case was transferred to the jurisdiction of the RO in Seattle, Washington.

In December 2014, the Veteran appeared at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has been manifested by depressed mood, chronic sleep impairment, irritability, anger, discomfort around crowds, hypervigilance, intrusive memories, and negatives thoughts about the future; collectively, these symptoms suggest no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a December 2010 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, the type of evidence that impacts those determinations.  The claim was last adjudicated in the February 2014 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, the Veteran's personal statements, lay statements from family members and friends, and the Veteran's personal hearing testimony.  The Veteran submitted additional evidence at the December 2014 Board hearing, and a waiver of review by the AOJ of all newly submitted evidence was received in August 2015.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  

The Veteran was afforded VA examinations in January 2011 and August 2014 to assess the severity of his PTSD.  These examinations were conducted by qualified medical professionals and contain comprehensive discussions of the Veteran's symptoms following an in-person examination.  These VA examinations are found to be adequate for evaluation purposes, and no further examinations are deemed necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lastly, during the December 2014 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Relevant Regulations and Laws

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Following an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected PTSD is currently rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Diagnostic Code 9411 provides that a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

III. Analysis

The Veteran contends that his service-connected PTSD warrants an initial rating higher than 30 percent.  The Veteran testified in December 2014 that his PTSD causes him to become excessively angry, that he considers himself a danger to others, and that he was fired from his last job because he had panic attacks at work.  Board Hearing Transcript 5-6.  He discussed feeling great distrust of others and nightmares.  Id. at 10-11.  The Veteran's wife testified that the Veteran has memory problems regarding personal facts, sometimes is disoriented, has severe anger issues, and displays symptoms of hypervigilance.  Id. at 8-10.  

The Veteran submitted a letter in December 2012 indicating that he experiences unprovoked periods of irritability and violence, impaired impulse control, appearance neglect, depression, difficulty adapting to stressful circumstances at work, inability to establish and maintain effective relationships, thoughts of suicide, flattened affect, circumstantial speech, panic attacks, disturbances of motivation and mood, chronic sleep disturbance, nightmares, suspiciousness, and memory impairment.

A statement from the Veteran's wife submitted in November 2013 indicated that she has observed her husband struggling every day with recurrent intrusive thoughts and flashbacks about combat, especially when there are triggers such as smells, nightmares about combat, sleep deprivation, unreasonable anger, unpredictable behavior, self-isolation, and past issues with addiction.

The Veteran's friend submitted a statement in May 2014 describing how personal losses in the Veteran's life brought out a lot of his pain and led to a nervous breakdown at work, and possibly lost him his job.  Another of the Veteran's friends submitted a May 2014 statement describing how PTSD had caused the Veteran's first marriage to fall apart and now impacted his relationships with his family members.  He stated that the Veteran had a lot of anger issues, road rage, anxiety, panic attacks, difficulty holding still, impaired short and long term memory, difficulty talking about Vietnam, and avoidance of any reminders of Vietnam.  He also wrote that the Veteran was unemployed because of PTSD.

The Veteran has also submitted excerpts from his personal journal from 2014.  In his journal entries, he describes having troubling and restless sleep with frequent nightmares about being in the jungle and in combat.  He discusses feeling hyperalert, anxious, and distracted from work and his family members, to the extent that he fears it is "destroying [his] chances for any degree of happiness."  The entries also describe having outbursts of anger, arguing with his spouse, feeling a lack of energy and motivation, and feeling frustrating with "pent up" emotions.  The Veteran also described his frustrations when driving in traffic or being at gatherings with large groups of people and desiring a place to "go away and hide" to escape the world.  He also discussed the joy he felt when his nephew came to visit and how he attempted to hide his PTSD symptoms during these visits.  He described his PTSD "episodes" as being "completely paralyzing" to his family.

The Veteran's wife also submitted her journal entries from 2014.  She wrote that the Veteran has horrible nightmares and night sweats, had panic attacks and sweaty palms, kept the blinds closed in the house, could sometimes "flatline" and seem lacking in emotion, was hyperaware of the sounds in his neighborhood, and that he once lost his keys because of preoccupation with "'war' talk."  She discussed his many triggers for recurrent memories of war, including one day when he went into "war mode" because military helicopters were flying over their house and after he gave a guitar lesson to a Vietnamese boy.  The Veteran also became increasingly distressed over Vietnamese neighbors living across the street and did not keep a television in the house to avoid triggers.  She wrote that the Veteran's last full time job was at Costco for one year, where he was fired, and that he had suffered from panic attacks on the job.  She also discussed days when she and the Veteran were busy with church events and his band "gigs," and how "edgy" he becomes when driving to such events.  She described how they went to a concert of a popular band and were fortunate to avoid the bulk of the crowds, which causes the Veteran stress.  She also wrote that the Veteran's "strongest attribute is his memory," and that he could remember historical facts and the experiences of war extremely vividly.  She frequently expressed great concern that no one within VA would actually read and consider the entries in the journal.

On the Veteran's May 2010 intake form for private counselling, he indicated that he had recurring nightmares, issues with anger and procrastination, mistrust of authority, and was skeptical about his personal well-being.  He indicated having frequent (more than once a week) symptoms of aggressive thoughts, agitation, anxiety, doing and thinking about the same thing over and over, grief, hopelessness, irritability, jumping from topic to topic, lack of focus, loneliness, lots of energy, low self-esteem, sadness, having thoughts that others do not have, worthlessness, and mood swings.  The Veteran was noted by his intake evaluator to be well-groomed, rigid/tense, affect appropriate to content, had clear and coherent speech and thought content/process, was oriented to person/place/time, and had fair insight into problems and judgment.  It was noted that he had sleep disturbance and nightmares.  The Veteran was diagnosed with PTSD.  In his clinical assessment, he was noted to have numerous symptoms associated with recurrent thoughts and avoidance related to his military experience, as well as feeling emotionally numb, hypervigilant, and fearful of the future.  The Veteran was not found to have any psychosis or impaired sense of reality.

At the Veteran's counselling session in 2010 and 2011, he discussed problems with his relationship, becoming "highly activated" by the fireworks and crowds on Independence Day, being quick to anger, being stressed by school work, and trying to adopt coping skills for when his PTSD is triggered.  In June 2010, the Veteran reported that he had gone to Idaho for the weekend and enjoyed being on a farm.  In February 2011 he reported having particularly distressing nightmares and some relationship and school challenges.  In April 2011 he discussed how he had been travelling a lot for his "live music gigs" and that he had been doing very well in school and trying to create a balance in his life.  He reported some improvement in his hypervigilance.  He stated in May 2011 that he had been doing well at school and felt that his grades would be good and that he had fun plans coming up, including a concert and some travel.  The Veteran was typically noted to be in a euthymic mood with an appropriate, bright, or anxious affect or mood throughout his sessions.

The Veteran was afforded a VA psychiatric examination in January 2011.  The Veteran reported having frequent nightmares, waking in a cold sweat, and frequent waking during the night.  He reported having recurrent memories of Vietnam, a loss of interest in his hobbies, and problems with intimacy in his marriage.  He stated that he has had trouble finding work, has had a hard time trying to reach out to make new friends, and has experienced depression after personal losses.  The examiner found that the Veteran had symptoms of increased arousal such as difficulty falling and staying asleep, exaggerated startle response, and hypervigilance.  The Veteran was oriented to time and place, cooperative and pleasant, and had normal speech, intact thought processes, good judgment, fair memory, mildly depressed affect, and no delusions or paranoia.  He reported having occasional problems with concentration.  The examiner diagnosed the Veteran with chronic mild to moderate PTSD and adjustment disorder with depressed mood.  He stated that the Veteran's symptoms were fairly mild to moderate and did not keep him from holding a job.  He noted that for 10 years the Veteran had been taking care of his mother and since she was placed in a retirement home, and since then has been able to not return to work due to retirement income.  The examiner also stated that the Veteran had no difficulty performing activities of daily living, had mild or transient impairment causing decrease in work efficiency during periods of significant stress, had some difficulty establishing social relationships, was able to maintain family role functioning except for some problems communicating with his wife, and had no difficulty with recreation or leisurely pursuits, as he was still playing the guitar and was considering amateur photography.

A September 2014 evaluation from the Veteran's private mental health counsellor stated that the Veteran "showed neat appearance, a guarded and defiant attitude, motor activity was tense, affect was flat and blunted, normal speech, thought process intact, attention/concentration intact, normal thought content, no hallucinations or delusions."  He denied any suicidal ideation, although he had such thoughts when he returned from Vietnam.  The Veteran reported continuous sleep disturbance, panic attacks twice a week, hypervigilance, and social isolation.  He currently played in a band on and off.  She wrote that "[t]he physical and emotional responses this Veteran continues to experience since returning home from Vietnam have greatly impacted his quality of life and continues to do so."  The counselor also submitted a February 2015 letter reporting that the Veteran's symptoms were severe, that he had limitations coping with stress and anxiety, and that he was irritable, had flashbacks, and difficulty connecting emotionally.  Treatment notes from the counselor indicated that the Veteran endorsed many inventory symptoms of anxiety and depression.  In September 2014, the Veteran also reported having no suicidal thoughts or plans, although he had such thoughts 20 years ago.

The Veteran also attended a VA examination in August 2014 with a psychologist.  The examiner reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported having a good but distant relationship with his mother, a good relationship with his brother, and a "dynamic" relationship with his spouse with some issues caused by his anger.  He reported having been fired from his last job due to a panic attack.  The examiner noted that the Veteran's symptoms included hyperarousal, hypervigilance, intrusive thoughts, avoidance of stimuli, anxiety, nightmares, emotionality, insomnia, irritability, withdrawal, a persistent negative emotional state, diminished interest in activities, feelings of detachment, chronic sleep impairment, disturbances of motivation and mood, difficulty adapting to stressful situations, impaired impulse control, and depression.  The examiner diagnosed the Veteran with PTSD and persistent depressive disorder.  He stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Based on a review of the evidence described above, the Board finds that throughout the period on appeal, the Veteran's symptoms more closely approximate the criteria for a 30 percent rating, and the majority of the evidence of record does not show that a rating in excess of 30 percent has been warranted at any time.

In this regard, the record does not show any evidence of occupational and social impairment with reduced reliability and productivity due to symptoms of the nature and severity as those contemplated by the 50 percent rating.  The Veteran has been able to continue to function in his daily tasks at home, including performing chores, as well as playing professionally in a band and attending their gigs.  At the January 2011 VA examination, the Veteran stated that he had stopped working in order to care for his mother, and his private counselling records show that after his mother entered a retirement home, the Veteran went back to school and has been doing well academically.  While the Veteran clearly does have feelings of anger and isolation, and is especially distressed by large crowds, he nonetheless has managed to overcome these challenges and continue to function socially quite well.  The Veteran has also been able to establish and maintain effective relationships.  To play in a band is a cooperative undertaking, and he has also been noted to have friends and positive relationships with his mother and brother.  He attends church and has a positive relationship with his preacher, and also hosts his nephew, whom he has great affection for, in the summer.  The Veteran engages in some exercise, including water walking at a local swimming center, and he has been able to enjoy attending concerts and travelling on vacation.  The Board acknowledges that undertaking these activities is not always easy for the Veteran, and his journal entries show quite clearly that every activity the Veteran undertakes causes him some anxiety or worry.  Nevertheless, the fact that he is able to participate in these activities and even find some pleasure in them, even if mixed with some negative feelings, is a positive sign for the Veteran's mental health and also indicates that his symptoms are not at such a severity that a 50 percent evaluation is warranted.

VA examinations and treatment records consistently show that the Veteran is well- groomed, his behavior is appropriate, he is able to perform all activities of daily living, and he communicates normally and coherently.  The Veteran's judgment and thinking were always noted to be normal and logical.  The Veteran and his spouse have stated that the Veteran has had some impairment in memory, but this has not been shown to be the case at any of his clinical evaluations, and the Veteran's wife has written in her journal that the Veteran's excellent memory was one of his greatest strengths.  Furthermore, mild short term memory loss is included in the criteria for an evaluation for 30 percent, and would therefore not be indicative that a higher rating is warranted.  There has been no indication that the Veteran has difficulty understanding complex commands.  His mood throughout his counselling sessions was noted to be euthymic, and there is no evidence that the Veteran has ever exhibited any inappropriate behavior.  The Veteran generally has appeared quite self-aware of his tendency to be irritable and have episodes of anger, and has made great efforts to be a caring family member and to address these issues in his own thoughts and behaviors.

While the Veteran has written that he believes he has symptoms of flattened affect and circumstantial speech, these symptoms have not been clinically observed.  The Board acknowledges that a Veteran is competent to report on the existence of certain types of medical symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994).  The Board finds that with regard to these particular symptoms, however, they are identifiers of specific psychiatric problems which a lay person is not competent to identify, and are psychiatric concepts that a medical professional, who has received training in how to identify such behaviors, is more qualified to assess.  The Veteran has stated that he has appearance neglect, but this is also not supported by the evidence of record, which shows him consistently as appearing well-groomed, which includes at the hearing before the Board.  The Veteran has also written that he has thoughts of suicide, but at every one of the Veteran's mental health evaluations and treatments, he denied having any suicidal ideation or plans, other than having thoughts of suicide many years ago, long before the period on appeal.

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 30 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  The Veteran has demonstrated depressed mood, anxiety, suspiciousness, and chronic sleep impairment, with intermittent periods of difficulty with social and occupational functioning, especially following a trigger, such a stressful traffic.  The Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

While the Veteran has on occasion manifested some of the criteria for a 50 percent rating, his disability picture does not more nearly approximate this evaluation.  The Veteran has reported having panic attacks twice a week and disturbances in mood, and these reported symptoms are supported by the medical evidence of record.  But the preponderance of the evidence of record shows that he does not demonstrate the other symptoms listed within the rating criteria for a 50 percent rating, and his overall disability picture more nearly approximates that described by the criteria for a 30 percent rating.  As noted above, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In this case, the Veteran's PTSD symptoms do not more nearly approximate the criteria for a 50 percent rating.

As noted above, many of the symptoms manifested by the Veteran are specifically listed within the criteria for a rating of 30 percent, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  Overall, the Veteran has not demonstrated symptoms that would be comparable indicators of the type of impairment contemplated in the criteria for a 50 percent rating, such as impaired thought processes or judgment, circumlocutory, circumstantial, or stereotyped speech, impairment of short and long term memory, impaired abstract thinking, or flattened affect.  The Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Accordingly, the Veteran's symptoms as described above are consistent with the current 30 percent disability rating throughout the appeal period.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The rating criteria take into account the occasional inability to perform occupational tasks and difficulties in social settings that the evidence indicates the Veteran has experienced.  The Veteran stopped working due to reasons unrelated to his PTSD, and to the extent that he has asserted that he is unable to work due to his service-connected disabilities, this is addressed in the remand below within his claim of entitlement to a TDIU.  The record does not show that the Veteran has required any hospitalization for his PTSD, nor is there evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

The Board sympathizes with the Veteran and recognizes the challenges that PTSD has caused for him and his family.  The Board also would like to acknowledge the sacrifice he made to serve in combat in Vietnam and how much that experience has haunted him to this day.  The Veteran and his spouse have indicated that they believe the Veteran should be entitled to greater compensation due to his service as a combat Veteran; the Board, however, is limited to assigning evaluations based only on a Veteran's symptoms during the appeal period and how they impair his earning capacity and overall functioning.  Based on the foregoing, the Board finds that the rating currently assigned to the Veteran is appropriate and that the evidence of record preponderates against a finding that the criteria for a rating in excess of 30 percent have been met.  As such, the Veteran's claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.


REMAND

The Veteran indicated at the December 2014 Board hearing that he is unable to obtain or maintain employment due to symptoms caused by his PTSD, and requested that the issue of entitlement to a TDIU be raised.  Board Hearing Transcript 12-13.  As the Veteran has alleged that he is unable to work due to his service-connected PTSD, the issue of entitlement to a TDIU is included in the Veteran's appeal, and must be remanded to the AOJ for initial consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must develop and adjudicate the issue of entitlement to a TDIU.  Prior to doing so, the AOJ must notify the Veteran of VA's duties to notify and assist him in the development of that claim and provide him with a VA Form , Veteran's Application for Increased Compensation Based on Unemployability, and request that the Veteran complete the form in its entirey.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

2.  After performing all appropriate development, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


